Citation Nr: 0625451	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a groin 
injury.


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to August 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
continued to deny service connection for a groin disability.  
The RO issued a notice of the decision in August 2003, and 
the veteran timely filed a Notice of Disagreement (NOD) in 
August 2003.  He elected to participate in the Post-Decision 
Review Process, and a hearing was held by the Decision Review 
Officer in February 2004.  Also in February 2004 the RO 
provided a Statement of the Case (SOC), and thereafter, in 
March 2004, the veteran timely filed a substantive appeal.

The veteran initially had requested a Travel Board hearing on 
this matter, but he failed to appear at the required time.  
Accordingly, no hearing was held.  Since the veteran has not 
provided good cause for his failure to report and has not 
requested VA to reschedule the hearing, his Travel Board 
hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2005).

Additionally, the veteran submitted a request to advance his 
case on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2005), which was granted in August 2006.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision.

2.	There is no competent evidence that the veteran has a 
current groin disability, that he incurred a groin 
disability during service or that a nexus exists between 
the veteran's alleged groin disability and any incident of 
service.




CONCLUSION OF LAW

Service connection for a groin disability or residuals of a 
groin injury is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
December 2002 letter sent to the veteran by the RO adequately 
apprised him of the information and evidence needed to 
substantiate the claim.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The December 2002 letter from the RO satisfies these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof of: (a) an injury 
in military service or disease that began in or was made 
worse during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, as well as 
its obligation to help attain private medical records not in 
the Federal Government's possession, provided the veteran 
gave consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
veteran in obtaining these records, he carried the ultimate 
burden of ensuring that he supported his claim with 
appropriate evidence.  This letter additionally apprised the 
veteran that VA would schedule a medical examination or 
obtain a medical opinion for him if the RO determined such to 
be necessary to make a decision on the claim, and it further 
informed him about relevant potential effective dates of an 
award, should he receive one.  In addition, an April 2006 
correspondence specifically asked the veteran to provide VA 
with any other supporting evidence or information and to 
indicate whether or not he had any such additional evidence.  
The Board finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the December 2002 
letter provided the veteran with notice of what type of 
information and evidence was needed to substantiate the claim 
and potential effective dates of an award, but did not inform 
him about the type of evidence necessary to establish a 
rating.  Despite the inadequate notice provided to the 
veteran on this element, the Board finds no prejudice to him 
in proceeding with the issuance of this decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because the RO cured any such defect in its April 2006 
letter, where it fully apprised the veteran of this Dingess 
element.  Moreover, the Board's determination that a 
preponderance of the evidence weighs against the veteran's 
service connection claim renders moot any question about 
disability ratings.         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the August 
2003 RO decision that is the subject of this appeal in its 
December 2002 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.



b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a November 2003 VA examination, which was thorough in 
nature and specifically ruled out a current diagnosis of a 
groin disability, to include claimed residuals of a groin 
injury.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal, and the VA has no 
further duty to provide an examination or opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law and Regulations
a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis
The Board determines that a preponderance of the evidence 
weighs against the veteran's claim for service-connection, as 
the record does not demonstrate that the veteran has a 
current groin disability or that he incurred such a 
disability during service.  As a result, a service-alleged 
disability nexus also cannot be shown.

a. Service Medical Records (SMRs)
The veteran's July 1945 Report of Physical Examination for 
Induction contains a normal clinical evaluation, to include a 
normal assessment of his pelvis and genito-urinary system.  
The accompanying Report of Medical History discloses no 
abnormalities.  

In July 1945 the veteran received treatment for a diagnosed 
gonococcus infection.  A June 1946 medical report notes that 
laboratory results indicated the presence of cells resembling 
gonococci in morphology, and a diagnosis of acute, non-
venereal prostatitis.  Neither of these medical records made 
any indication that the veteran had injured his groin or that 
he received treatment for such an injury.  

The veteran's August 1946 Report of Physical Examination 
likewise contains a normal clinical evaluation, to include 
that of his pelvis and genito-urinary system.  Under the 
"History of illness or injury" section of this Report, it 
was noted that the veteran had gonorrhea in May 1946, but it 
contained no indication of a groin injury.

b. Post-Service Records
VA Medical Reports
An August 2001 VA medical report notes that the veteran 
exercises at least 3 times per week for 30 minutes at a time.  
This record contains no complaints by the veteran of a groin 
disability or treatment therefore.  

A January 2002 VA medical note indicates that the veteran 
previously had a prostate biopsy, but it listed no other 
complaints.  The other VA medical notations of record, with 
dates as recent as May 2003, contain no indication of a groin 
injury or treatment for such.  

November 2003 VA Examination
In November 2003, the veteran submitted to a VA examination 
for the purposes of assessing his service connection claim.  
The examiner indicated that he had reviewed the claims file 
completely and recounted the veteran's previous history of 
gonorrhea, prostatitis and prostate treatment, to include a 
biopsy.  He also discussed the veteran's account of having 
incurred a groin injury in Hawaii in 1946 while lifting 
ammunition.  The veteran reported that he had thereafter 
developed pain and swelling in the testicles and thigh 
muscles of the upper leg, for which he was hospitalized for 
several days.  He also conveyed that after discharge he had 
no residual problems except that in recent months or years, 
he had felt a small ache in the groin.  The veteran has had 
no hernias.

Upon physical examination, the examiner found that the 
veteran had no hernias or masses in the abdomen and that 
there was no evidence of any muscle injury or hernias due to 
an old thigh injury or groin injury.  He also found no 
residuals of the alleged groin injury.  Based on this 
examination, the examiner determined that there was no 
evidence of any old groin injury.          

Other Records
In his March 2003 Statement in Support of Claim, the veteran 
provided details about the date and circumstances surrounding 
the alleged in-service groin injury, namely that it occurred 
between July 17, 1945 and August 26, 1946 while lifting a 
case of ammunition, as well as the location in which he 
allegedly received treatment, namely, the Naval Hospital in 
Lulule, Hawaii.  In response, the RO issued an April 2003 
letter asking the veteran to provide the unit to which he was 
assigned, including the company, battalion, brigade or 
regiment and division, when the alleged incident occurred.  
Because of research restrictions, the RO further instructed 
the veteran to narrow down the time period of treatment to a 
90-day window and requested that the veteran provide the 
specific military hospital name where he allegedly received 
treatment.  The veteran thereafter confined the date of 
treatment from between June 1946 and July 1946 and provided 
his company information.  He could not recall the specific 
hospital name where he allegedly received treatment.  

In June 2003, National Archives and Records Administration 
(NARA) performed a search based on the data provided, 
however, it located no records.

February 2004 Hearing before the Decision Review Officer 
(DRO)
At the February 2004 hearing, the veteran recounted the 
circumstances that allegedly gave rise to his in-service 
groin injury, namely the lifting of a case of ammunition.  
Hearing Transcript at 2, 3.  He indicated that when his foot 
slipped, he pulled his groin, and was hospitalized and 
treated at the Lulule Naval Hospital.  Hearing Transcript at 
3.  The veteran also stated that he had trouble with his 
groin from time to time and expressed his belief that his 
alleged groin injury has contributed to a lower back 
disability and his prostate problems.  Hearing Transcript at 
3.

The veteran conveyed that he did not understand why his 
medical records from the Lulule Naval Hospital had not been 
produced, and the DRO assured him that VA had attempted to 
locate these records, unfortunately to no avail.  Hearing 
Transcript at 4, 5.  The veteran stated that he experiences 
tenderness or sensitivity in the groin area.  Hearing 
Transcript at 7, 8.        

c. Discussion
The evidence of record preponderates against the veteran's 
service connection claim because no medical evidence 
indicates that the veteran has a current groin disability.  
The November 2003 VA examiner found no evidence of an old 
groin injury, and the veteran's other VA medical records 
failed to indicate any treatment for a groin disability or 
any complaints thereof.  Accordingly, the veteran has not 
established the current disability prong of the service-
connection test.  Coburn, 19 Vet. App. at 431; accord 
Disabled Am. Veterans, 419 F.3d at 1318.    

In addition, the veteran's SMRs are completely negative of 
any complaint of, treatment for or diagnosis of a groin 
injury, and despite attempts to locate specific Lulule Naval 
Hospital records allegedly reflecting such in-service 
treatment, NARA found none.  The evidence therefore does not 
establish that the veteran incurred a groin disability during 
service or that any such disability was aggravated thereby.  
As a consequence, he cannot establish any link between his 
active service and this alleged disability.  Because the 
veteran has not demonstrated any of the necessary elements of 
the service-connection test, his claim must be denied.  See 
Coburn, 19 Vet. App. at 431; accord Disabled Am. Veterans, 
419 F.3d at 1318.    

The Board recognizes the veteran's contention, as set forth 
in his March 2004 substantive appeal, that the RO did not 
fulfill its duty to assist him in attaining his SMRs, 
specifically those from the Lulule Naval Hospital, which 
allegedly reflect treatment for the groin injury.  The Board 
reiterates, however, that the RO did properly perform its 
VCAA functions in attempting to locate these records by 
requesting NARA to perform a search after soliciting the 
veteran for details surrounding the alleged incident.  The 
fact that NARA could not locate any such records does not in 
any way diminish the RO's efforts to assist the veteran.  


IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for a groin disability is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


